 

MEMORANDUM OF UNDERSTANDING

 

This memorandum of understanding (this “Agreement”) is entered into as of
November 3, 2017 by and between The Chron Organization, Inc., a Nevada
corporation (the “Company”) and Bellridge Capital, LP a Delaware limited
liability company (the “Purchaser).

 

NOW, THEREFORE, in consideration of the promises and covenants herein contained,
the receipt and sufficiency of which are hereby acknowledged by the parties
hereto, the parties, intending to be legally bound, hereby agree as follows:

 

(1) Debenture Registration Rights (a) On or before December 25, 2017, the
Company shall file a registration statement on Form S-1 with the Commission (the
“Debenture Registration Statement”) to register the resale by the Purchaser of
all Debenture Registrable Securities. “Debenture Registrable Securities” means
(i) all shares of Common Stock issuable upon conversion of the Debentures issued
to the Purchaser by the Company (collectively the “Debentures”) including the
10% Original Issue Convertible Debenture issued by the Company to the Purchaser
on March 17, 2017 and the 10% original Issue Convertible Debenture issued by the
Company to the Purchaser on June 20, 2017 and (ii) all shares of Common Stock
issuable upon the exercise of the exercise of Warrants issued to the Purchaser
by the Company (the “Warrants”) as of the date of this Agreement; subject to any
limits that may be imposed by the Securities and Exchange Commission, and
provided that a share of Common Stock shall cease to be a Debenture Registrable
Security upon the earliest to occur of the following: (a) its sale pursuant to
the Debenture Registration Statement or Rule 144 under the Securities Act; or
(B) it becomes eligible for resale by its holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of-sale
restrictions. As long as the Purchaser owns any Debenture Registrable Securities
the Company shall keep the Debenture Registration Statement effective and shall
file such post-effective amendments to such Debenture Registration Statement as
is required to keep such Debenture Registration Statement effective with the
Commission. Notwithstanding anything to the contrary if the Company has not
filed the Debenture Registration Statement with the Commission by December 25,
2017 to register the shares of the Company’s Common Stock issuable upon
conversion of the Debentures and the shares of the Company’s Common Stock
issuable upon exercise of the Warrants (unless the registration of the Debenture
Registrable Securities is prohibited by the Securities and Exchange Commission)
or the Debenture Registration Statement (registering the shares of Common Stock
issuable upon conversion of the aforementioned Debentures and upon the exercise
of the afore mentioned Warrants) has not been declared effective by the
Commission by February 28, 2018, then (a) the face amount of each of the
outstanding Debentures shall increase by 150%, (b) the Purchaser may declare an
event of default under the Debentures and (c) the Purchase may avail itself of
any other rights and remedies it has under the Debenture, or at law or
otherwise. The rights provided in this section are in addition to and no in lieu
of any rights the Purchase has under the Securities Purchase Agreements, between
the Purchaser and the Company, entered into in connection with the Debentures
and Warrants. In the event that the Securities and Exchange Commission prohibits
the aforementioned Debenture Registration Statement, then the aforementioned
penalties in this Section 1 of the Agreement shall not apply, and the Company
agrees to repay the Debentures pursuant to the documentation entered into on
March 17, 2017 and June 20, 2017 (as referenced above).

 

(2) While the Debenture Registration Statement remains effective, Purchaser
hereunder may sell its Debenture Registrable Securities in accordance with the
plan of distribution contained in the Debenture Registration Statement and if it
does so it will comply therewith and with the related prospectus delivery
requirements unless an exemption therefrom is available. Purchaser shall, if
notified by the Company in writing at any time that the Debenture Registration
Statement is not effective or that the prospectus included in such Debenture
Registration Statement no longer complies with the requirements of Section 10 of
the Securities Act, refrain from selling such Shares until such time as the
Company notifies the Purchaser in writing that the Registration Statement is
effective or the prospectus is compliant with Section 10 of the Securities Act,
unless such Purchaser is able to, and does, sell such Debenture Registrable
Securities pursuant to an available exemption from the registration requirements
of Section 5 of the Securities Act. Purchaser agrees to promptly furnish to the
Company such information that the Company reasonably requires from that
Purchaser for use in the Debenture Registration Statement and consents to the
inclusion of such information in the Debenture Registration Statement.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of November
3, 2017.

 

The Chron Organization, Inc. Bellridge Capital LP     By: /s/ Alex Rodriguez  
By: /s/ Robert Klikov Name: Alex Rodriguez   Name:  Robert Klikov Title: CEO &
President   Title:  Mangaging Partner



 

 

 

